


EXHIBIT 10.3


NOTICE OF GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
AND
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
FOR ASSOCIATES
 
 
Performance-based Restricted Stock Unit Award
Under the Amended and Restated Omnibus
Equity Incentive Plan, Effective May 19, 2011,
as Amended
West Marine, Inc.
500 Westridge Drive
Watsonville, CA  95076
 



NOTICE OF GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
Grant Date:  [____________]


You have been granted the number of performance-based restricted common stock
units (the “PRSUs”) stated for you on the Morgan Stanley “Plan Documents” page
at https://benefits.morganstanley.com  (the “Morgan Stanley Website”).  


The PRSUs entitle you to receive shares of West Marine, Inc. (the “Company”)
common stock at a future date, subject to the satisfaction of the terms and
conditions set forth herein and in the Company’s Amended and Restated Omnibus
Equity Incentive Plan, effective May 19, 2011, as amended by Amendment Number
One, effective March 30, 2012, and Amendment Number Two, effective February 21,
2014 (collectively, the “Plan”) and the Restricted Stock Unit Agreement (the
“Award Agreement”) attached hereto as Exhibit A.  Capitalized terms not
explicitly defined in this Grant Notice but defined in the Plan shall have the
same definitions as in the Plan.


The Performance Goal and Actual Awards of PRSUs will be determined based on the
table below:


Performance Level
FY ____ (“FY”) Ending ROIC Performance Goal (“Performance Goal”)
PRSU % Awarded Based on ROIC % Achieved
(“Actual Award”)
Threshold
___%
____%
Target
___%
____%
Maximum
___%
____%



No PRSUs will be awarded if the FY ___ ending ROIC Performance Goal is below
___%. No PRSUs in excess of ______ % will be awarded under any circumstances.
The number of PRSUs awarded at performance levels between threshold and target
and between target and maximum will be interpolated on a straight-line basis.


Determination of Actual Award:  The actual number of PRSUs to be awarded to you
(the “Actual Award”) will be equal to a percentage of the Target Award specified
above, which shall be determined by the level of achievement by the Company of
the ROIC goal measured at the end of FY _______ (the “Performance Period”).  The
ROIC goal shall be established at the end of the Company’s prior FY or during
the first 90 days of the Performance Period and the achievement of such ROIC
goal shall be subject to confirmation by the Company’s Compensation and
Leadership Development Committee (“Committee”) of the Company’s Board of
Directors (“Board”), after the audited financial results for the Performance
Period have been prepared by the Company, in the Committee’s sole discretion
acting pursuant to the terms of the Plan.



 
1

--------------------------------------------------------------------------------

 



The PRSUs will vest as follows, assuming continuous employment or as otherwise
determined by the Company’s Board or its Committee, and subject to achievement
of at least the Threshold Performance Goal set forth in the table above:


% of Total
Date Vest
33%
1st Anniversary of Grant Date
33%
2nd Anniversary of Grant Date
34%
3rd Anniversary of Grant Date





The PRSUs granted hereunder hereinafter are referred to as the “PRSU Grant.”
 
 
You and the Company agree that the PRSU Grant is granted under and governed by
the terms and conditions of the Plan and the Award Agreement (collectively, the
“Plan Documents”), all of which are incorporated herein and made a part of this
document.  You acknowledge that a copy of the Plan Documents have been made
available to you.
 
You further acknowledge and agree that the Award Agreement does not require your
signature or the Company’s signature to be effective, and that this Notice of
the PRSU Grant issued to you (which notice may be accomplished through the
posting thereof on a website for the Plan Documents), shall be sufficient
evidence of the issuance to, and acceptance by, you of the PRSU Grant reflected
in the Award Agreement, unless you expressly reject such Award Agreement in
writing.
 
Additionally, unless you expressly reject such Award Agreement in writing, you
further acknowledge and agree that prior to the delivery of any shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require you to remit to the Company, an amount sufficient to
satisfy Federal, state, and local taxes (including your FICA obligation)
required by law to be withheld, plus any fees assessed by Morgan Stanley, with
respect to any PRSU Grant.  In this regard, you authorize the Company to
withhold shares having a value equal to the amount required to be withheld to
satisfy such tax and fee obligations.
 



Associate's Performance-Based Restricted Stock Units
RSU No.:   On website
(3 year - 33, 33, 34%)
ID:  Associate Number




 
2

--------------------------------------------------------------------------------

 

Exhibit A
West Marine, Inc.
Amended and Restated Omnibus Equity Incentive Plan (Effective May 19, 2011)
 As Amended by Amendment Number One (Effective March 30, 2012)
and Amendment Number Two (Effective February 21, 2014)
 
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


1.          GRANT OF PERFORMANCE-BASED RESTRICTED STOCK UNITS.  West Marine,
Inc. (the "Company") hereby grants to the Associate referenced in the "Notice of
Grant of Performance-Based Restricted Stock Units" (the “Notice of Grant”) under
the West Marine, Inc. Amended and Restated Omnibus Equity Incentive Plan,
effective May 19, 2011, as amended by Amendment Number One, effective March 30,
2012, and Amendment Number Two, effective February 21, 2014 (collectively, the
"Plan"), as a separate incentive in connection with his or her employment and
not in lieu of any salary or other compensation for his or her services, on the
terms and conditions set forth in this Performance-Based Restricted Stock Unit
Agreement (“Agreement”) and the Plan, the performance-based restricted stock
unit Awards (the “PRSU Awards”) which entitle the Associate on a future date to
receive the number of shares of Common Stock set forth for the Associate on the
Morgan Stanley Website as referenced in the Notice of Grant, subject to the
achievement of  the Performance Goals set forth in Section 2 below.  Capitalized
terms not explicitly defined in this Agreement but defined in the Notice of
Grant and/or the Plan shall have the same definitions in the Notice of Grant
and/or the Plan, as applicable.
 
2.          RETURN ON INVESTED CAPITAL PERFORMANCE REQUIREMENT.
 
(a)           The “Performance Period” for the PRSU Awards shall be the
___________month period commencing on ___________ and ending on _____________.
The PRSU Awards shall be subject to performance vesting requirements based upon
the achievement of the Performance Goal established under this Agreement and the
Plan, subject to certification of the degree of achievement of such performance
goal by the Board or the Committee.
 
(b)           The measurement tool for determining level of achievement shall be
the Return on Invested Capital for the Performance Period. Calculation of this
measurement tool will be performed by the Committee, subject to all authority
granted under the terms of the Plan, including adjustments that may be made by
the Committee to take into account any factors that the Committee has determined
are not properly reflected in such reported figures. Such adjustments may
include, but are not limited to, income tax adjustments, remedial reserve
adjustments, acquisitions and other unusual items.
 
3.           DETERMINING NUMBER OF PRSU AWARDS EARNED.
 
(a)           The “Target Award” for Associates under this Agreement is the
target number of PRSUs announced on _____________. The actual number of PRSUs
earned by the Associate will be determined as described below, based upon the
actual achievement of the following Performance Goals for the Performance
Period. “Threshold Performance” is the minimum level of performance that must be
achieved to qualify for any Award; “Target Performance” is the expected
achievement in Return on Invested Capital; and “Maximum Performance” is the
maximum level of performance that could be achieved that would result in an
increase in the number of PRSUs earned under this Award. The target levels of
achievement for the Performance Goals will be announced by no later than
March 15, [year of grant], following calculation of year-end financial reporting
for [FY prior to year of grant]. Subject to adjustment pursuant to Subsection
3(b), 3(c) and 3(d), each such percentage correlates to a number of PRSUs that
may be earned under this Award, as follows:
 
Performance Level
FY Ending ROIC Performance Goal %
Resulting Payout %  Earned
Threshold
___%
____%
Target
___%
____%
Maximum
___%
____%

 
(b)           In the event that the Company’s actual performance does not meet
the Threshold Performance, no PRSUs shall be earned under this Award.
 

 
1

--------------------------------------------------------------------------------

 

 


 
(c)           If the Company’s actual performance for the Performance Period is
between Threshold and Target performance, the number of PRSUs earned shall be
straight-line interpolated between Threshold and Target performance payout
percentages.
 
(d)           If the Company’s actual performance for the Performance Period is
between Target and Maximum performance, the number of PRSUs earned shall be
straight-line interpolated between Target and Maximum performance payout
percentages.
 
4.           NUMBER OF SHARES.  The number and class of shares specified in the
Notice of Grant are subject to appropriate adjustment in the event of changes in
the capital stock of the Company by reason of stock dividends, split-ups or
combinations of shares, reclassifications, mergers, consolidations,
reorganizations or liquidations. Subject to any required action of the
stockholders of the Company, if the Company shall be the surviving corporation
in any merger or consolidation, the PRSUs granted hereunder (to the extent that
it is still outstanding) shall pertain to and apply to the securities to which a
holder of the same number of shares of Common Stock that are then subject to the
PRSUs would have been entitled.  To the extent that the foregoing adjustments
relate to stock or securities of the Company, such adjustments shall be made by
the Committee, whose determination in that respect shall be final, binding and
conclusive.
 
5.           LAPSE OF PRSU RESTRICTIONS.  Except as otherwise provided in this
Agreement and subject to the terms of the Plan and achievement of the applicable
Performance Goal, after the end of the Performance Period, the Associate shall
be entitled to receive his/her total number of PRSUs determined under Sections 2
and 3, and the right to receive the shares of Common Stock promised by this
Agreement shall accrue:
(a)
as to 33% of the PRSUs, on the day of the first anniversary of the Grant Date of
the Notice of Grant,
(b)
as to an additional 33% on the day of the second anniversary of the Grant
Date,  and
(c)
as to the remaining 34% on the day of the third anniversary of the Grant Date.



Upon vesting, each PRSU will be settled by payment of one share of common stock.
Payment of such shares of common stock shall be made as soon as administratively
feasible after the Committee certifies the actual performance of the Company
during the Performance Period. The Company shall not be required to issue any
fractional shares of common stock.
 
In the event of termination of the Associate’s employment with the Company and
its Subsidiaries for any reason, the Associate will accrue no further
entitlement to the PRSUs under the Plan, or otherwise, and all PRSUs which have
not become fully vested under this Section 5 as of the earlier of the date the
Associate’s employment is terminated or the date the Associate receives notice
of such termination shall lapse and expire immediately.  That is, except as
otherwise determined by the Company’s Board and/or Committee, the Associate will
not continue to accrue any benefits in the Plan during the period of any actual
or deemed notice of termination.
 
6.           DISTRIBUTION DATE.  Subject to any overriding provisions in the
Plan, or any applicable condition of receipt, as soon as practicable following
the respective vesting date under Section 5 of this Agreement, the Company shall
transfer to the Associate  shares equivalent to the PRSUs (less any fees and/or
applicable tax withholding as set forth in the Plan) which vested as of such
date, provided that in no event shall such shares be distributed later than
March 15 of the year following the calendar year in which the PRSUs vested.
 
7.           CONDITIONS OF RECEIPT.  The Company may postpone issuing and
delivering any shares in settlement of PRSUs for so long as the Company
determines to be advisable to satisfy any conditions, including the following:
(i) its completing or amending any securities registration or qualification of
the PRSU shares or its or the Associate satisfying any exemption from
registration under any Federal or state law, rule, or regulation; (ii) its
receiving proof it considers satisfactory that a person seeking to receive the
RSU shares after the Associate’s death is entitled to do so; (iii) the Associate
complying with any requests for representations under the Plan; and (iv) the
Associate complying with any Federal, state, or local tax withholding
obligations.
 
8.           ADDITIONAL REPRESENTATIONS FROM THE ASSOCIATE.  If the Associate is
entitled to receive PRSU shares at a time when the Company does not have a
current registration statement (generally on Form S-8) under the Securities Act
of 1933 (the “ Act ”) that covers issuances of such shares to the Associate, the
Associate must comply with the following before the Company will issue any
shares to the Associate. The Associate must: (i)

 
2

--------------------------------------------------------------------------------

 



represent to the Company, in a manner satisfactory to the Company’s counsel,
that the Associate is acquiring the PRSU shares for the Associate’s own account
and not with a view to reselling or distributing the PRSU shares; and (ii) agree
that the Associate will not sell, transfer, or otherwise dispose of the PRSU
shares unless a registration statement under the Act is effective at the time of
disposition with respect to the PRSU shares the Associate proposes to sell,
transfer, or otherwise dispose of; or the Company has received an opinion of
counsel or other information and representations it considers satisfactory to
the effect that, because of Rule 144 under the Act or otherwise, no registration
under the Act is required.
 
9           REPAYMENT OF BENEFITS ARISING FROM A MATERIAL RESTATEMENT.
Notwithstanding any provision of this Agreement to the contrary, following a
material restatement of the Company’s FY end financial statements, if the
Committee or the Board determines that the Associate is not entitled to retain
any amount received under this Agreement for the period covered by the
restatement, then the Associate shall be required to refund to the Company such
amounts received by the Associate under this Agreement.  The Associates subject
to this paragraph are limited to “Executive Officers” as defined in Rule 3b-7
under the Securities Exchange Act of 1934, as amended.   The provisions of this
Section, without implication as to any other section hereof, shall survive the
expiration or termination of this Agreement and of the Associates employment.
 
10.           RIGHTS OF STOCKHOLDER.  The Associate shall have no rights or
privileges of a stockholder of the Company, including but not limited to voting
or dividend rights, until shares are transferred to the Associate in settlement
of the PRSU.
 
11.           UNSECURED CREDITOR.  The PRSU Grant creates a contractual
obligation on the part of the Company to make a distribution of the shares
pursuant to the PRSU Grant at the time provided for in this Agreement.  Neither
the Associate nor any other party claiming an interest in the PRSU Grant
hereunder shall have any interest whatsoever in any specific asset of the
Company.  The Associate’s right to receive distributions hereunder is that of an
unsecured general creditor of the Company.
 
12.           PRSU GRANTS HAVE NO EFFECT ON EMPLOYMENT.  The terms of
Associate's employment shall be determined from time to time by the Company, or
the Subsidiary employing the Associate, as the case may be, and the Company, or
the Subsidiary employing the Associate, as the case may be, shall have the
right, which is hereby expressly reserved, to terminate or change the terms of
the employment of the Associate at any time for any reason whatsoever, with or
without good cause.
 
13.           NO REPRESENTATIONS OR PROMISES.  Neither the Company nor anyone
else is making any representations or promises regarding the duration of the
Associate’s service, vesting of the PRSU, the value of the shares or of the
PRSUs, or the Company’s prospects.  In addition, the Company does not hereby
provide any advice regarding tax consequences to the Associate or regarding the
Associate’s decisions regarding the RSUs. The Associate agrees to rely only upon
the Associate’s own personal advisors for financial or tax advice for all
matters pertaining to the PRSUs.
 
14.           ADDRESSES FOR NOTICES.  Any notice to be given to the Company
under the terms of this Agreement shall be addressed to the Company, in care of
its Secretary, at West Marine, Inc., 500 Westridge Drive, Watsonville, CA 95076,
or at such other address as the Company may hereafter designate in writing.  Any
notice to be given to the Associate shall be addressed to the Associate at such
other address as the Associate may hereafter designate in writing, or at the
last known address that the Company has on file for the Associate.  Any such
notice shall be deemed to have been duly given if and when enclosed in a
properly sealed envelope, addressed as aforesaid, registered or certified and
deposited, postage and registry fee prepaid, in a United States post office.
 
15.           NON-TRANSFERABILITY.  The PRSUs herein granted and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of said
PRSU, or of any right or privilege conferred hereby, contrary to the provisions
hereof, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred hereby, said PRSU and the
rights and privileges conferred hereby shall immediately become null and void.

 
3

--------------------------------------------------------------------------------

 



16.           BINDING AGREEMENT.  Subject to the non-transferability of the
PRSU, this Agreement shall be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.
 
17.           PLAN GOVERNS.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.
 
18.           COMMITTEE AUTHORITY.  The Committee shall have the discretionary
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Associate, the Company and all other interested
persons.  No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
 
19.           CAPTIONS.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
20.           AGREEMENT SEVERABLE.  In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.
 
21.           FURTHER ASSURANCES.  At any time, and from time to time after
executing this Agreement, the Associate will execute such additional instruments
and take such actions as may be reasonably requested by the Company to confirm
or perfect or otherwise to carry out the intent and purpose of this Agreement.
 
22.           COMPLIANCE WITH LAW.  The Company will not issue the PRSU shares
if doing so would violate any applicable federal or state securities laws, or
any other applicable law or regulation.  The Associate may not sell or otherwise
dispose of the PRSU shares in violation of applicable law.
 
23.           SECTION 409A.  The PRSU is intended to comply with the
requirements of Section 409A and will be construed consistently with that
section.  Nevertheless, the Company makes no representations or warranties and
shall have no liability to the Associate or any other person, if any provisions
of or distribution under this Agreement is determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section.  Neither the Company nor the Associate shall have the right to
accelerate or defer the delivery of any shares except to the extent specifically
permitted or required by Section 409A.  In no event may the Company or the
Associate defer the delivery of the shares beyond the date specified in Section
3(a) of this Agreement, unless such deferral complies in all respects with
Treasury Regulation Section 1.409A-2(b) related to subsequent changes in the
time or form of payment of nonqualified deferred compensation arrangements, or
any successor regulation.  Notwithstanding anything in the Plan or this
Agreement to the contrary, if the PRSU vests in connection with the Associate’s
“separation from service” within the meaning of Section 409A, as determined by
the Company), and if (x) the Associate is then a “specified employee” within the
meaning of Section 409A at the time of such separation from service (as
determined by the Company, by which determination the Associate hereby agrees to
be bound) and (y) the distribution of shares under such vesting will result in
the imposition of additional tax under Section 409A if distributed to the
Associate within the six month period following the Associate’s separation from
service, then the distribution of such shares will not be made until the earlier
of (i) the date six months and one day following the date of the Associate’s
separation from service or (ii) the  day after the Associate’s date of death.
 
24.           GOVERNING LAW.  The Agreement, PRSUs and all related documentation
and matters shall be construed in accordance with and governed by the laws of
the State of California (without giving effect to principles of conflicts of
laws thereof) and applicable Federal law.
 
25.           ENTIRE AGREEMENT.  This Agreement (subject to applicable
provisions of the Plan) contains the entire agreement among the parties relating
to the subject matter hereof and there are no other or further agreements
outstanding not specifically mentioned herein; provided, however, that the
Company may amend and supplement this Agreement in writing from time to time as
permitted under the Plan.
 

 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement is deemed to be executed by the parties
effective as of the Grant Date of the Notice of Grant.




West Marine, Inc.





 
5

--------------------------------------------------------------------------------

 
